         Case 2:17-cv-00032-RJS-DBP Document 138 Filed 10/03/19 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


    UTAH PHYSICIANS FOR A HEALTHY                   SETTLEMENT CONFERENCE REPORT
    ENVIRONMENT, INC.,
                                                         Case No. 2:17-cv-00032-RJS-DBP
                  Plaintiff,
                                                       Chief District Judge Robert J. Shelby
    v.
                                                          Magistrate Judge Dustin B. Pead
    DIESEL POWER GEAR LLC, et al.,
                                                      Chief Magistrate Judge Paul M. Warner
                  Defendants.                                      (Settlement)


          Chief District Judge Robert J. Shelby referred this case to Chief Magistrate Judge Paul

M. Warner for a settlement conference pursuant to DUCivR 16-3. 1 The conference was held on

July 23, 2019. Counsel and representatives for each party were present at the conference. At the

conclusion of the conference, the parties requested additional time to conduct further settlement

negotiations, with the potential of reconvening the settlement conference. As of the date of this

report, the parties have been unable to reach a settlement. Accordingly, the settlement

conference will not be reconvened, and this matter will proceed as scheduled.

          DATED this 3rd day of October, 2019.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge


1
    See docket no. 128.
